Citation Nr: 1309415	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-46 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision increased the Veteran's disability evaluation for bilateral hearing loss from noncompensable to 10 percent.  

Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at the Phoenix RO.  He was notified in January 2010 that his hearing was scheduled for February 3, 2010.  He did not report to his hearing.  However, thirteen days after his hearing, the Veteran wrote to VA to request that his hearing be rescheduled because he had recently selected Disabled American Veterans to represent him and he wished to have his representative attend the hearing with him.  He stated that he spoke with a VA employee over the telephone in January 2010, prior to his scheduled hearing, and informed her that he wished to postpone his hearing until after he spoke with his representative.  He stated that the VA employee did not update him as to whether his hearing was postponed.  He stated that he attempted several times to reach her, but his calls were never returned.  In February 2013, the Veteran's representative again requested that the Veteran's travel board hearing be rescheduled based upon the Veteran's statement in February 2010.  

The Veteran has requested a travel board hearing with regard to the issue on appeal.  Further, prior to the date of his scheduled hearing, he demonstrated good cause as to why he wished to postpone his hearing.  38 C.F.R. § 20.704(c) (2012).  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2012).  The claims file must be remanded to the RO so that a travel board hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

							(CONTINUED ON NEXT PAGE)



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


